Citation Nr: 0008856	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  97-08 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for claimed 
hypertension.  

2.  Entitlement to an increased rating for the service-
connected chronic hepatitis B, currently evaluated as 10 
percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran had verified active duty from June 1976 to 
February 1992 with unknown prior active service of 6 years, 9 
months and 9 days.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the RO.  By 
decision dated in April 1998, the Board determined that new 
and material evidence had been submitted to reopen the 
veteran's claim for service connection for hypertension and 
remanded the issue for a de novo review of the reopened claim 
and for further development of the evidence.  The Board also 
remanded increased rating issue on appeal.  



FINDINGS OF FACT

1.  The veteran is not shown to have current disability 
manifested by hypertension due to service.  

2.  The veteran's service-connected chronic hepatitis B is 
not manifested by any current complaints or related minimal 
liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance, necessitating dietary 
restriction or other therapeutic measures.  




CONCLUSIONS OF LAW

1.  The veteran is not shown to have hypertension due to 
disease or injury which was incurred in or aggravated by 
service; nor may any be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§  3.303, 3.307, 3.309 (1999).  

2.  The criteria for the assignment of a rating in excess of 
10 percent for the veteran's service-connected chronic 
hepatitis B are not met.  38 U.S.C.A. §§ 1155, 5107(b), 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.114 including Diagnostic Code 7345 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Service connection for claimed 
hypertension.

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).  

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Where the veteran served 90 days 
or more during a period of war or after December 31, 1946 and 
cardiovascular-renal disease, including hypertension, becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  That an 
injury or disease occurred in service alone is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (1999).  

After a full review of the record, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim for service connection for hypertension.  The veteran's 
service medical records show that, on examination in March 
1969, there were no findings referable to hypertension.  A 
May 1975 entry noted chief complaint of hypertension and 
blood pressure was 116/55.  A June 1982 consultation report 
noted that the veteran presented for routine dental 
examination and his blood pressure measured 140/110.  The 
provisional diagnosis was that of high blood pressure.  

On examination in January 1984, during service, the examiner 
indicated that high blood pressure was noted on examination, 
with a five day blood pressure average of 128/88.  He was 
noted to have had a diagnosis of high blood pressure in 1974.  
In May 1984, the veteran was assessed with probable essential 
hypertension.  In October 1991, he was reported to have had a 
history of intermittent elevated blood pressure since 1974 
and was noted to have been on medication for one year at that 
time.  He was reported to have been treated only with diet 
since that time.  

Shaw Air Force Base outpatient treatment records reflecting 
treatment from March 1993 to March 1996 show that, in March 
1993, the veteran was reported to have been seen at a dental 
clinic with high blood pressure.  He was noted to have had a 
diagnosis of hypertension ten years before and had been off 
of medication for several years.  The veteran's active duty 
records were reported to have been reviewed.  An examination 
revealed that the veteran's blood pressure measured 150/100 
and he was assessed with hypertension.  

On VA examination in May 1999, the veteran reported that he 
was diagnosed with hypertension in the late 1970's and placed 
on medication for approximately two months.  He indicated 
that medications had not been restarted since that time.  The 
examiner indicated that a review of the medical records 
showed that multiple blood pressure checks in the 1990's were 
all within normal limits.  On examination, blood pressure was 
138/84 and 138/82.  The examiner concluded that no apparent 
diagnosis of hypertension could be made.  It was noted that 
previous hypertension was related to obesity and dietary 
problems which the veteran has since rectified.  The examiner 
also noted that there was minimal evidence of left 
ventricular hypertrophy and some abnormalities on 
electrocardiogram.  It was indicated that since the veteran 
did not have high blood pressure, those problems could not be 
related to high blood pressure.  

The evidence of record shows findings of elevated blood 
pressure readings suggestive of hypertension during service 
and following discharge therefrom.  In May 1999, the VA 
examiner reviewed the entire record, including the service 
medical records, and concluded that the evidence did not 
demonstrate that the veteran currently had current disability 
manifested by hypertension.  After considering all of the 
evidence of record, the Board finds that the VA examiner's 
findings and conclusion have the most probative value.  As 
the veteran is not shown to have current disability, service 
connection for hypertension is not warranted.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  

The veteran's own statements relating to questions of medical 
diagnosis or causation lack probative value in this case.  
Being a layman, he has no competence to give an opinion as to 
questions of medical diagnosis or causation as presented in 
the case.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The preponderance of the evidence is against the claim for 
service connection for hypertension.  Thus, the benefit-of-
the-doubt rule does not apply, and the claim must be denied. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



An increased rating for the service-
connected chronic hepatitis B, currently 
evaluated as 10 percent disabling.

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4. The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10 (1999).  Although the regulations require that, 
in evaluating a given disability, that disability be viewed 
in relation to its whole recorded history, 38 C.F.R. §§ 4.1, 
4.2 (1999), where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  

Historically, service connection was granted for chronic 
carrier of hepatitis B by rating action in April 1992, 
evaluated at a 10 percent level, on the basis of the service 
medical records which showed a diagnosis and treatment for 
hepatitis B during service and a diagnosis of chronic carrier 
of hepatitis B.  Chronic hepatitis is currently rated as 10 
percent disabling under Diagnostic Code 7345.  

Infectious hepatitis with minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser degree and less than three times a year but 
necessitating dietary restriction or other therapeutic 
measures, is rated 30 percent disabling.  With demonstrable 
liver damage with mild gastrointestinal disturbance, it is 
rated 10 percent disabling.  When healed, nonsymptomatic, it 
is rated noncompensable. 38 C.F.R. § 4.114, Diagnostic Code 
7345.  

After a full review of the record, the Board concludes that a 
rating in excess of 10 percent for the service-connected 
chronic hepatitis B is not warranted.  The most recent VA 
examination was conducted in May 1999 and noted that the 
veteran was diagnosed with hepatitis B in 1985.  The veteran 
reported that he had never been symptomatic and denied any 
history of hematemesis, vomiting or melena.  He indicated 
that he was not receiving any treatment for hepatitis B.  He 
denied any abdominal pain, nausea, fatigue or weakness.  

On examination, there was no evidence of jaundice or ascites.  
Abdominal examination was without hepatosplenomegaly, masses 
or tenderness.  There were no superficial abdominal veins.  
The examiner noted that blood work done in January 1991 had 
been within normal limits.  It was noted that he was followed 
approximately every six months by his personal physician for 
liver function tests.  The impression was that of history of 
non-clinical hepatitis B without symptoms or complications 
whatsoever at that time.  The examiner concluded that there 
was no current liver damage or gastrointestinal disturbances.  

The objective clinical findings of record do not show 
findings of liver damage with associated fatigue, anxiety, 
and gastrointestinal disturbance necessitating dietary 
restriction or other therapeutic measures associated with the 
service-connected chronic hepatitis B which would warrant the 
assignment of a higher rating under Diagnostic Code 7345.  

In making the above determination, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b) (West 1991).  
However, the preponderance of the available evidence in the 
present case is against claim for an increased rating for the 
service-connected chronic hepatitis B.  



ORDER

Service connection for hypertension is denied.  

A rating for the service-connected chronic hepatitis B is 
denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 
- 2 -


- 1 -


